DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/13/2021 has been entered and made of record. Claims 1-21 are pending.
	The amendment to claim 7 has overcome the 35 U.S.C. 112(b) rejection made in regards to claims 7-8. The 35 U.S.C. 112(b) rejection is withdrawn.
	The arguments in regards to claim 17 has overcome the 35 U.S.C. 101 rejection made in the non-final office action filed 05/12/2021. The 35 U.S.C. 101 rejection is withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference YAMAJI et al. (2013/0243273 A1) is made of record as teaching an image-publishing device. The method/system includes event classification that is a processing for classifying (grouping) an image by a similar attribute [Fig. 7, 0065]. The method/system of Yamaji includes face detection [0056] and image analyzer (20) is adapted to perform a person recognition to recognize a person shown in each image 
Reference SHIOTA et al. (2006/0055977 A1) is made of record as teaching a face image database that stores face images of a plurality of persons [0029]. The image classifying unit (210) classifies each of the plurality of images, such as identifying a plurality of persons included in each of the plurality of images on the basis of each of the face images stored in the face image database (205) [0030, 0037]. The image classifying unit (210) groups each of the received plurality of images by the kind of a plurality of persons included in the image and makes stored the images in the image storing unit (215) [0030].
Reference JIN (2008/0050039 A1) is made of record as teaching an electronic album generating means. The templates (100) includes region data, in which the size and range of the image regions (101) are defined, and attribute data that represent the characteristics of images to be laid out within each of the image regions (101) [0061]. The system/method of Jin performs image analysis by image analyzing means (31) [0066-0068] to correctly insert images within the desirable templates. Jin specifically 
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: grouping the images to ensure that the number of extraction images includes the same person is within a limit value. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
4 November 2021